  Case 16-10084         Doc 41    Filed 07/10/20 Entered 07/10/20 10:41:40            Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

 In Re:                                            Case No. 16-10084

 Chadwick S. Willis
  aka Chadwick Saville Willis
 Lisa K. Willis
  aka Lisa Moon Willis                             Chapter 13
  aka Lisa Karen Willis
  aka Lisa Karen Brown
  aka Lisa Karen Moon

 Debtors.                                          Judge Austin E. Carter

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

         Please take notice that D. Anthony Sottile, as authorized agent for U.S. Bank Trust
National Association, as Trustee of the SCIG Series III Trust, a creditor in the above-captioned
case, requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure
and §§102(1), 342 and 1109(b) of title 11 of the United States Code, and 11 U.S.C. §§ 101, et
seq., that all notices given or required to be given and all papers served or required to be served
in this case also be given to and served, whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for U.S. Bank Trust National Association, as Trustee of the SCIG
          Series III Trust
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: July 10, 2020                              /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
  Case 16-10084       Doc 41      Filed 07/10/20 Entered 07/10/20 10:41:40             Desc Main
                                    Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on July 10, 2020, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       Cawthon H. Custer, Debtors’ Counsel
       custercusterclark@gmail.com

       Kristin Hurst, Chapter 13 Trustee
       ecf@ch13trustee.com

       Office of the United States Trustee
       ustp.region21.mc.ecf@usdoj.gov

I further certify that on July 10, 2020, a copy of the foregoing Request for Service of Notices was
mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Chadwick S. Willis, Debtor
       590 Tammy Lane
       Dawson, GA 39842

       Lisa K. Willis, Debtor
       590 Tammy Lane
       Dawson, GA 39842

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
